Potter, Chief Justice.
This case is here on constitutional questions reserved for our decision by the district court sitting in Niobrara County, in a case in that court on appeal from an order of the Board of Commissioners of said county denying on constitutional grounds the right of appellant to an exemption under what is known as the Soldiers Exemption statute of 1921. (Laws 1921, Ch. 50.) The several questions, with a single exception, are the same in substance as those considered by this court in Fox v. Armitage, County Treas. *458(Wyo.) 212 Pac. 771, in answering which, the said statute, after due. consideration, was held valid and not to violate either of the constitutional provisions involved in the reserved questions. It is unnecessary to again state the reasoning upon which the conclusion was based; we remain satisfied with the answers returned in that case, and to each similar question in this case, a like answer will be returned, viz: that the statute does not violate either of the provisions of the state constitution mentioned in the order reserving the cause to this court.
The question not considered in the Fox-Armitage case, but reserved for our decision in this case is: Does the statute, as far as appellant is concerned, violate Section 2 of Article 4 of the constitution of the United States, or Section 1 of the 14th Amendment to that Constitution? We think a negative answer must be returned to that question also, basing it upon the reasons and principles controlling the decision in the Fox-Armitage case, and the companion case of State ex rel vs. Snyder, State Treasurer, 212 Pac. 771 disposed of by the same opinion.
Blume and Kimball, JJ., concur.